Citation Nr: 0708120	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle and 
foot disability. 

2.  Entitlement to service connection for a right knee 
disability.
 
3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for cystic condition of 
distal medullary canal, ulnar side (major), claimed as a 
right wrist disability.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to 
April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.   

The veteran testified before the undersigned at a Travel 
Board hearing at the RO in December 2006.

The issues of entitlement to service connection for right and 
left knee disabilities, and for cystic condition of distal 
medullary canal, ulnar side (major), claimed as a right wrist 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The current medical evidence does not show the presence of a 
right ankle and/or right foot disability.





CONCLUSION OF LAW

A right ankle and foot disability was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in July 
and November 2003, and in April 2006.  In these letters, the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claim on appeal.  The RO has 
informed the veteran of the types of evidence needed to 
substantiate his claim for service connection.  VA has also 
in effect informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  With respect to 
the denied claim, any question of appropriate notice pursuant 
to Dingess is mooted by the denial.   

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records and VA and private medical records, and 
statements made in support of the veteran's claims.  The 
veteran has been afforded VA examination, as well as an 
opportunity to testify before the Board.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.


II.  Entitlement to Service Connection

The veteran claims entitlement to service connection for a 
right ankle and foot disability.  Service connection may be 
granted for disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a) (2006). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service medical records show that the veteran was seen in 
October 2001 for complaints that he fell and injured his 
right foot, with resulting tingling and numbness.  The 
treatment records contain an assessment that this was most 
likely a contusion of the right foot.  He was seen again the 
following day with complaints of right ankle and foot pain 
due to the same injury. The assessment was contusion of the 
right ankle; right peroneal tendonitis; and EDB (extensor 
digitorum brevis) myositis.  He was seen again in November 
2001 for follow-up examination.  The assessment was right 
peroneal tendonitis.  Subsequent service medical treatment 
records during the remainder of the veteran's period of 
service show no further complaints, treatment, or findings 
referable to the right ankle and/or foot.  

Although a January 2003 report of medical history shows that 
the veteran reported a past/current medical history including 
that he had swollen or painful joints, cramps in his legs, 
and foot trouble, a subsequent February 2003 report of 
medical screening shows no findings of any orthopedic 
conditions specifically involving the right ankle and/or 
foot.

The report of a July 2003 VA examination for joints shows 
that the veteran reported complaints of pain in the right 
foot and ankle and that moving outward is painful around the 
ankle.  On examination, the right ankle was normal looking 
with a full range of motion and power; and ankle pulse was 
palpable.  On X-ray examination, the right ankle and foot 
were within normal limits and there was no residual of 
traumatic pathology.  The report contains a diagnosis of 
subjective complaint of right ankle and foot condition.  
There is no evidence of traumatic pathology.

None of the remainder of post-service medical records contain 
any complaints, treatment, or findings referable to the right 
ankle and/or foot.

In sum, there is no competent evidence of any current right 
ankle and foot disability.  Review of the claims file, as 
reflected in VA examination reports and private medical 
records, shows no competent medical evidence of any current 
right ankle and/or foot disability.  Therefore, based on the 
foregoing, service connection for a right ankle and foot 
disability is denied.
 
The preponderance of the evidence is against the claim for 
service connection for a right ankle and foot disability.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has the claimed disorder 
and that it is related to his military service, he is a 
layman, and as such has no competence to give a medical 
opinion on diagnosis or etiology of a condition. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for a right ankle and foot 
disability is denied.


REMAND

The veteran is claiming entitlement to service connection for 
a right wrist disability, and for right and left knee 
disabilities.  The Board has reviewed the claims file and 
determined that further development is necessary prior to 
adjudicating the veteran's claims.   
 
Service medical records show that the veteran received 
treatment for complaints involving conditions of the right 
wrist and both knees.  The veteran was first seen in service 
for right knee pain in December 2001.  At that time he 
complained of right knee pain all the time, which increased 
with prolonged standing.  The assessment at that time was 
right knee PFPS (patellofemoral pain syndrome).  That month 
he was put on training temporary duty restriction due to the 
diagnosis of PFPS.  In January 2002 he was seen for continued 
complaints of knee pain; and the diagnosis was changed to 
bilateral patellofemoral pain syndrome.  

A March 2002 treatment record contains comments on the 
history of an injury associated with bad knees.  The record 
noted that the veteran was hospitalized after a car accident.  
The veteran was seen later that month for complaints of 
chronic bilateral knee pain, right more than left for four 
months.  At that time, examination was positive for mild 
crepitus and there was tenderness.  The impression was (1) 
chronic bilateral knee pain complaint; and (2) chronic 
chondromalacia.

The veteran was seen the next day in March 2002 for 
complaints of prolonged history of bilateral patellofemoral 
syndrome refractory to multiple NSAIDS and physical therapy.  
The assessment at that time was bilateral patellofemoral 
syndrome refractory to conservative therapy.  A report of X-
ray examination in March 2002 reported that no significant 
radiographic abnormality was demonstrated.

When seen in May 2002 for evaluation of the chronic bilateral 
knee pain symptoms, the assessment was knee pain consistent 
with patellofemoral syndrome.  

The veteran was seen in June 2002 for complaints of an injury 
to his wrist approximately seven weeks before, when he fell 
down a ladder well.  He reported complaints of a dull ache 
inside the wrist with shooting pains up to the elbow.  The 
assessment at that time was status post trauma right wrist.

The veteran was seen for complaints of bilateral knee pain in 
June, August, September, and October 2002.  The assessment as 
of October 2002 remained knee pain/ bilateral patellofemoral 
syndrome.  When seen in January 2003, MRI examination was 
normal.  

The January 2003 report of medical history shows that the 
veteran reported a past/current medical history including 
that he had swollen or painful joints; cramps in his legs; 
and trick or locked knee. 

An April 2003 treatment report shows that the veteran was 
seen for complaints of pain in the right wrist, and he heard 
a crackling sound at the time.  The report contains an 
assessment of "evaluation of right wrist pain."  The report 
of X-ray examination that month contains findings that non 
ossifying fibroma was seen medial distal radius; no fractures 
noted. 

The report of a July 2003 VA examination for joints shows 
that the veteran reported complaints of right and left knee 
pain; of right wrist pain at times, and occasionally cracking 
and crunching sensation in the right wrist on movement.  

On examination, both knees were normal looking, with no 
swelling or effusion.  Patellar position was normal and the 
veteran complained of pain on palpation.  Patellar 
translation was normal, and ligaments were stable.  Joint 
line was nontender.  Range of motion was from 0 to 140 
degrees, bilaterally, without any complaints.  McMurray and 
drawer tests were negative.  Movement against resistance and 
gravity was satisfactory.  The right wrist looked normal 
without swelling, deformity or discoloration.  Range of 
motion was full without any pain and grip strength was 
strong.  Radial pulse was palpable. 

On X-ray examination, both knees and the right wrist were 
within normal limits and there was no residual of traumatic 
pathology.  There was a cyst condition at the distal right 
radius.  

The report contains the following diagnosis: Subjective 
complaint of bilateral knee pain, right wrist condition.  
There is no evidence of traumatic pathology; however, there 
is a cystic condition in the distal medullary canal of the 
right wrist joint of the ulnar side.  This is benign and 
nontender.

Although X-ray examination of the knees was within normal 
limits without residual of traumatic pathology during the 
July 2003 VA examination, during service the veteran's 
bilateral knee condition was variously diagnosed as chronic 
chondromalacia; chronic bilateral knee pain; and bilateral 
patellofemoral pain syndrome.  Recent private treatment 
records in 2006 include an assessment of patellofemoral 
syndrome (chondromalacia patellae), bilateral.  The veteran 
is competent to attest that he has continuing pain 
symptomatology since service.  

Therefore, it is necessary to obtain an opinion as to whether 
any currently diagnosed right and/or left knee symptomatology 
is related to service.  Further, appropriate examination, 
such as MRI scan and/or ultrasound, is necessary to test for 
bilateral knee symptomatology which may not be due to osseous 
formation.  

Similarly, with respect to the claimed right wrist 
disability, as there is a diagnosis of a current pathology, a 
cyst condition at the distal right radius, an opinion is 
needed as to whether this is related to service.  Further, 
appropriate examination, such as MRI scan and/or ultrasound, 
is necessary to test for right wrist symptomatology which may 
not be due to osseous formation.    

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)   Therefore, the Board is of 
the opinion that the veteran should be provided VA orthopedic 
examination as instructed below.
 
Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked to 
identify all medical care providers who 
evaluated or treated him for right wrist 
and bilateral knee difficulties since his 
release from service in April 2003.  The 
AOJ should attempt to obtain copies of 
medical records from all sources 
identified.

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded VA orthopedic 
examination in order to determine the 
nature and etiology of any disorder of the 
right wrist and bilateral knees.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed; and, all findings should be set 
forth in detail.  The claims folder and a 
copy of this Remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and this 
fact should be so indicated in the 
examination report.

As deemed appropriate by the examiner, all 
tests and studies for right wrist 
pathology and bilateral knee pathology 
(including muscle and other soft tissue 
pathology), should be conducted, such as 
MRI scan and/or ultrasound.  

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions with respect to the right wrist 
and bilateral knees. 

(A)  The examiner should specifically 
opine as to whether the veteran's right 
wrist is diagnosed with any osseous or 
non-osseous/soft tissue chronic disorder 
including any soft tissue pathology/injury 
constituting chronic disorder.  The 
examiner should opine as to whether 
claimed right wrist symptomatology is 
associated with the diagnosed cystic 
condition in the distal medullary canal of 
the right wrist joint of the ulnar side, 
found in July 2003; or associated with X-
ray findings in April 2003 of non 
ossifying fibroma seen at medial distal 
radius (right arm).

(B)  The examiner should specifically 
opine as to whether the veteran's left 
and/or right knee is diagnosed with 
patellofemoral pain syndrome, 
chondromalacia, or any soft tissue 
pathology/injury constituting a chronic 
disorder.

(C)  Respectively, if a knee or right 
wrist disability is diagnosed, including a 
cyst condition at the distal right radius, 
then based upon an assessment of the 
entire record, is it at least as likely as 
not (probability of 50 percent or greater) 
that such disorder of a knee or right 
wrist is the result of, or was increased 
by, injury or disease incurred during 
active service, to include aggravation of 
any preexisting condition.  The examiner 
should comment on service medical records 
showing symptomatology involving the right 
wrist and bilateral knees, including 
inservice findings of chronic conditions 
of the knees; and findings of non 
ossifying fibroma seen at medial distal 
radius (right arm) shown recently in April 
2003.  

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for service 
connection for right and left knee 
disabilities, and for cystic condition of 
distal medullary canal, ulnar side 
(major), claimed as a right wrist 
disability.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


